This is a claim for seventy-three and 50/100 dollars ($73.50) filed by caimant against the State for publishing notices of the pendency of suit by the State to dissolve certain corporations therein mentioned, on account of failure to file annual report, under Act in force July 1, 1901, as amended by Act in force July 1, 1917, said notices having been published in ‘The Times Record’, a weekly newspaper of Mercer County. The Attorney General consents to the allowance of this claim and the claim, with the affidavit in support thereof, seems to show on its face that it is proper and should be allowed. The claim is therefore allowed in the sum of seventv-three and 50/100 dollars ($73.50).